LAURIE A. TRAKTMAN (SBN 165588)
email: lat@gslaw.org
GILBERT & SACKMAN
A LAW CORPORATION
3699 Wilshire Boulevard, Suite 1200
Los Angeles, California 90010
Tel: (323) 938-3000
Fax: (323) 937-9139

Attorneys for Plaintiffs
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


BOARD OF TRUSTEES OF THE SHEET                 Case No. 2:09-cv-09383 SJO
                                             (AGRx)
SOUTHERN CALIFORNIA, ARIZONA
AND NEVADA; BOARD OF TRUSTEES
HEALTH PLAN OF SOUTHERN           RENEWAL OF JUDGMENT BY
CALIFORNIA, ARIZONA AND NEVADA;   CLERK
BOARD OF TRUSTEES OF THE SHEET
METAL WORKERS LOCAL 88 SECTION
401(k) PLAN; BOARD OF TRUSTEES OF
THE SOUTHERN NEVADA AIR
CONDITIONING & SHEET METAL
BOARD OF TRUSTEES OF THE LOCAL
88 INDUSTRY STABILIZATION
PROGRAM; and BOARD OF TRUSTEES
OF THE LOCAL 88 APPRENTICE
TRAINING AND JOURNEYMAN
EDUCATIONAL FUND;
Plaintiffs,
              v.
MAXIMUM ENTERPRISES, LLC dba
MAXIMUM REFRIGERATION; BRIAN
MADISON HARRIS; PATRICIA JEANNE
HARRIS; and JOSEPH BERNARD
ENGLISH, individuals
       Defendants.




                           [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment against
Defendants jointly and severally, be renewed in the amount of $54,179.87, which is broken down
as follows:
              a.    Principal:                        $25,109.15
              b.    Liquidated Damages and
                    Late Filing Fees:                 $19,324.79
              c.    Judgment interest:                $2,510.92
              d.                                      $5,000.00
              e.    Costs:                            $500.00
              Subtotal (Judgment as entered):         $52,444.86
              f.    Less credits after judgment:      $25,109.15
              g.     Post-Judgment Interest calculated at 10% per annum per the Order on
              Stipulation entered on April 2, 2010 at paragraph 2, computed from April 2, 2010
              to January 23, 2020 at $7.49 per day:
                                                      $26,844.16
              GRAND TOTAL:                      $54,179.87
IT IS SO ORDERED.

        JANUARY 27, 2020                                              Deputy Clerk



                          [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
